Citation Nr: 1613821	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-34 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for hypertension.

2.  Entitlement to an initial rating in excess of 30 percent prior to June 29, 2015, and in excess of 50 percent thereafter, for Other Specified Trauma-and Stress-Related Disorder (OSTSRD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1979 to October 1985.  He also served in the Army National Guard and had a period of active duty for training (ACDUTRA) from May 1997 to December 1997, and periods of active duty from April 2003 to December 2003 and from September 2006 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2013 and the May 2014 rating decisions from the Department of Veteran's Affairs (VA) Regional Office (RO).  The March 2013 decision grant a 10 percent rating for hypertension and the May 2014 decision granted service connection for OSTSRD at 30 percent disabling effective April 15, 2013.  Thereafter, a June 2013 rating decision found clear and unmistakable error (CUE) in the March 2013 rating decision, and assigned a noncompensable evaluation for hypertension.

In April 2015, the Board remanded the appeal for further development.  The requested development has been completed and the claims have returned to the Board for further appellate consideration.

In an August 2015 rating decision, the RO increased the rating for the Veteran's service-connected OSTSRD to 50 percent effective June 29, 2015.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for an increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In September 2015, the Veteran's attorney requested copies of specific documents within the claims file in a Freedom of Information Act (FOIA) request.  VA responded to this request in January 2016.  As such, the Board finds that the FOIA request made by the Veteran's attorney has been completed and no further action is necessary.



FINDINGS OF FACT

1.  The Veteran's hypertension does not manifest as diastolic pressure predominantly 100 or more; or as systolic pressure predominantly 160 or more; or as a history of diastolic pressure predominantly 100 or more with continuous medication for control.

2.  Prior to June 29, 2015, the Veteran's OSTSRD was manifested by symptoms productive of occupational and social impairments with occasional decreases in work efficiency and intermittent periods of the inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  

3.  From July 29, 2015, the Veteran's OSTSRD has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; deficiencies in most areas have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2015).

2.  Prior to June 29, 2015, the criteria for an evaluation in excess of 30 percent for OSTSRD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9410 (2015).

3.  From June 29, 2015, the criteria for an evaluation in excess of 50 percent for OSTSRD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9410 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided for the Veteran's hypertension claim in March 2013.  The Veteran's psychiatric disorder claim is an initial rating stemming from the initial grant of service connection.  As such, the Board considers the claim to be substantiated and the duty to notify is satisfied.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Board remanded these issues in April 2015 in order to obtain outstanding treatment records and VA examinations for both claims.  The Veteran's treatment records have been obtained and associated with his claims file. Additionally, the Veteran underwent a VA examination for his psychiatric disorder in June 2015 and one for his hypertension in July 2015.  Thus, there was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's attorney in a November 2015 letter argued that he could not meaningfully advocate the Veteran's claims until his September 2015 FOIA requests had been completed.  These FOIA requests were completed in January 2016.  The Board has delayed its decision until this date in order to give the Veteran's attorney an opportunity to respond.  However, to date, he has not done so.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning the higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time of the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).



A.  Hypertension

First, the Veteran is seeking a compensable evaluation for hypertension.  He has been assigned a non-compensable rating since April 6, 2010. 

Under 38 C.F.R. § 4.104, Diagnostic Code 7101 for hypertension, a 10 percent rating is warranted when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted when diastolic pressure is predominantly 120 or more.  And, a 60 percent rating is warranted when diastolic pressure is predominantly 130 or more. 

The Veteran filed a claim for an increased rating in December 2010.  In March 2013, the RO granted a 10 percent rating for the Veteran's hypertension.  However in June 2013, the RO found that its March 2013 rating was clearly and unmistakably in error as the Veteran did not meet the criteria for a 10 percent rating.  The RO therefore returned the Veteran's rating to a non-compensable evaluation.  

Based on a review of the evidence of record, the Board concludes that a compensable rating for the Veteran's service connected hypertension is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101.

As an initial matter, with regard to the finding of CUE in the March 2013 rating decision, the Board observes that the notice provisions of 38 C.F.R. § 3.105(e) do not apply because the Veteran's overall compensation rate did not change.  The Veteran has received, and continues to receive, a 90 percent combined compensation rate since April 6, 2010.  The grant of the 10 percent rating in the March 2013 rating decision did not increase this overall combined rate.  Thus, no reduction occurred.  Moreover, the 10 percent rating was not in effect 5 years or more.  38 C.F.R. § 3.344.  Accordingly, the question is whether the Veteran's hypertension is entitled to a compensable rating during the appeal period.

In October 2012, the Veteran's VA medical records show the Veteran's blood pressure was 120/80 when taken at home and 139/84 in the doctor's office.  Then, in November 2012, his blood pressure was 142/85.  Another November 2012 entry reflected readings of 119-142/74-85, with only one in 142/84, and the others mainly 120/80's.  In January 2014, his blood pressure was 123/83.  The Veteran's most recent blood pressure measurement before his VA examination was 127/73 in March 2015 at his VA primary care doctor's visit.  

The Veteran underwent a VA examination for his hypertension in July 2015.  During that examination his blood pressure readings were 142/85, 126/82, and 160/91, with an average blood pressure reading of 142/86.  The examiner noted that the Veteran had begun taking medication for his blood pressure since his last VA examination in July 2010.  However, the examiner noted that the Veteran did not have a history of a diastolic BP elevation to predominantly 100 or more.
Additionally, the VA examiner determined that the Veteran's hypertension could impact his ability to work in safety-sensitive positions because of its variability.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's hypertension disorder more nearly approximates the criteria for the currently assigned non-compensable rating.  The Veteran does not meet the criteria for a compensable rating.  Although he does require medication for control of his blood pressure, his July 2015 VA examination as well as his VA medical records document that his diastolic pressure has never been over 100.  Thus, a history of diastolic pressure predominantly 100 or more has not been established.  Although the Veteran's systolic pressure did reach 160 once during a series of three readings in July 2015, his average blood pressure reading was 142/86.  One occurrence does not establish a predominate systolic pressure measurement of 160 or more as is required for a 10 percent rating.

The Veteran's attorney, in his July 2013 correspondence, argued that the Veteran's blood pressure readings were "sufficiently close" to VA requirements for compensation and therefore the RO should not have found clear and unmistakable error in the March 2013 rating decision increasing the Veteran to 10 percent.  However, although the Veteran's blood pressure readings do clearly show that he suffers from hypertension, his readings are not predominately high enough to meet the criteria for a compensable rating.  Accordingly, it is clear from the evidence of record that the criteria for a 10 percent rating at any point during the appeal have not been met.  Therefore, the claim for a compensable rating for hypertension is denied.  38 C.F.R. §§ 4.7, 4.104 DC 7101.

B.  Other Specified Trauma-and Stress-Related Disorder 

Second, the Veteran is also seeking an initial rating in excess of 30 percent for OSTSRD, and a rating in excess of 50 percent on or after June 29, 2015.

The Veteran filed his initial claim for a psychiatric disorder in April 2013.  Service connection for OSTSRD was granted and assigned a 30 percent rating effective April 15, 2013.  

Prior to June 29, 2015, the Veteran's psychiatric disorder is rated as 30 percent disabling pursuant to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9410.  Under that formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

As of June 29, 2015, the Veteran's psychiatric disorder is rated as 50 percent disabling pursuant to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9410.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Prior to June 29, 2015

During his January 2014 VA examination, the Veteran was experiencing prominent anxiety features such as "feelings of nervousness, being worried, and anxious; racing heart, feeling sweaty, and trouble breathing; muscle tension, feeling on edge, restlessness and trouble sleeping; spending lots of time planning and preparing for anticipated problem situations; and reassurance-seeking from others."  He reported "mild levels of memories from his military combat stressors; combat-related bad dreams; avoidance of external and internal cues of those combat stressors; diminished interest in certain past hobbies; some distancing from others; irritability; and, hypervigilance."  He also described sleep problems.  However, he stated that his symptoms had become more manageable since he was prescribed prazosin.

The Veteran reported that he had been married for 44 years and described his marriage as "good" though he still has some occasional verbal outbursts.  He described his relationship with his three children as close and he was still in contact with his siblings.  He reported having three close friends.  Although he stopped going hunting after his deployments, he was still fishing, gardening, watching TV, and going on the internet.  

The January 2014 VA examiner determined that the Veteran's symptoms did affect his social impairment.  These effects included memories from his deployments surfacing, loss of interest in hunting and socializing in crowds, and mild detachment from others.  He also tended to scan his environment due to guardedness and have anxiety about his and his family's safety.  He would sometimes feel an increased heart rate and rapid breathing or feel on edge and restless.  As mentioned above, he was experiencing sleep problems.  However, the Veteran described the symptoms and impairment effects as generally mild since he was prescribed medication.  

From 2007 to 2010, the worked for as an EOD consultant and as consultant for counter-IED.  He was also the country's Subject Matter Expert for Improvised Explosives until he retired in 2010.  Since 2012, he has been farming.  The Veteran denied having any work-related difficulties (i.e. denies concentration, memory, or interpersonal challenges at work), which could be attributed to OSTSRD effects. Therefore, the OSTSRD symptoms were assessed to not be severe enough either to interfere with his occupational functioning. 

The January 2014 VA examiner noted that the Veteran was appropriately groomed, was alert, and grossly oriented to person/time/place/situation.  His attitude was appropriate to the situation and circumstances of the exam, and he was cooperative with the examination process.  His speech was spontaneous with normal clarity, rhythm, rate and volume; his mood was described as tense; his affect was constricted; his insight was fair, and his judgment was mildly impaired in terms of occasional poor impulse control, which results in irritation and verbal outbursts, for which he is typically remorseful.  His memory was grossly intact but with complaints of inefficient short-term memory.  His concentration was inefficient with difficulty calculating serial 7s and difficulty spelling "world" backwards.  He had no hallucinations or delusions, and denied any suicidal or homicidal ideation/plan/intent. 

The Veteran's symptoms were described as chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; and difficulty in establishing and maintaining effective work and social relationships.  He also determined that the Veteran's level of occupational and social impairment most closely resembled occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. 

The Board finds that the Veteran's psychiatric disorder before June 29, 2015 more nearly approximated the criteria for a 30 percent rating.  His symptomatology did not more nearly approximate the criteria for a 50 percent rating, as his symptomatology did not reflect occupational and social impairment with reduced reliability and productivity.  There was no symptomatology consistent with flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Although the Veteran was noted to have mildly impaired judgment, it was noted to only be occasional and resulted in irritation and verbal outbursts.  Moreover, his anxiety symptoms and reported short term memory difficulties did not result in reduced reliability or productivity.  Most importantly, the Board finds it significant that the Veteran has maintained a relationship with his wife of 44 years, which he describes as mainly good; and maintained regular contact with his children and grandchildren.  Further, the Veteran denied having any work-related difficulties, and his OSTSRD symptoms were not deemed severe enough to interfere with occupational functioning.  Such, the evidence of record does not show that the Veteran's OSTSRD resulted in reduced reliability and productivity in either his occupational or social life.  Therefore, the criteria for a rating in excess of 30 percent prior to June 29, 2015 were not met.  38 C.F.R. §§ 4.7, 4.130, DC 9410.

On or after June 29, 2015

The Veteran underwent another VA psychiatric examination on June 29, 2015.  At that time, the examiner agreed with the January 2014 examiner's opinion as to the Veteran's level of occupational and social impairment.  

At that time, the Veteran stated that he found himself getting mad at trivial things and experiencing road rage.  He was experiencing some depression because of his physical condition on top of his irritability and anger.  He was spending the majority of his social time with his wife, watching TV, doing yard work, and sometimes taking trips together.  He was still in contact with some close friends and his children and grandchildren, although he also spoke about being too hard on one of his grandsons.  He did report some difficulties being around others, especially in groups.  

The Veteran had retired in 2010 and reported no significant changes in his occupational functional impairment since the last VA examination.  The Veteran reported no mental health therapy or treatment.  However he continued to take Prazosin for nightmares, which he reported did a pretty good job, for the most part.

He also stated that he was consuming about 6 beers per day to get him "going and motivated."  He usually would start drinking in the early morning.  He reported that his drinking did not interfere with any of his attempts to get tasks done, and had never prevented him from functioning as an EOD specialist which requires lucid and coherent thinking.

The June 2015 VA examiner found the Veteran's symptoms to be depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He noted that the Veteran was not functionally impaired in thinking.  However, his intelligence drove his thoughts and guilt about soldiers lost to bombs while deployed.  Additionally, the Veteran had physical issues that limited his activity levels and caused some depression, which built on existing depression.  The VA examiner opined that "[a]long with his irritability and anger, [the depression] causes mild to moderate functional impairment in mood."  The VA examiner concluded that "[o]ther than some mild anxiety when around others and the desire to not have to be too talkative which leads to some irritability, Veteran is experiencing only mild social functional impairment at the present time."

On or after June 29, 2015, the Veteran's symptomatology did not more nearly approximate the criteria for a rating in excess of 50 percent.  The Veteran's symptomatology did not more nearly approximate occupational and social impairment with deficiencies in most areas to include work, family relations, judgment, thinking, or mood.  

The Veteran has never demonstrated symptoms to the severity needed for a rating in excess of 50 percent.  For example, he does not have deficiencies in most areas, he did not report suicidal ideation or obsessive rituals, and he does not have trouble with his speech, impulse control, or spatial orientation.  The Veteran has always appeared well groomed.  The Board does note that the Veteran described having difficulty being around people and being too hard on his grandson.  However, he does have friends, a wife of over 45 years, and is in regular contact with his children and grandchildren.  Although he spoke of having problems with his anger and irritability over small things, there was no indication that he had any periods of violence.  The Veteran mentioned drinking several beers during the day, but stated this never interfered with his ability to work.  Accordingly, occupational and social impairment with deficiencies in most areas, and inability to establish and maintain effective relationships has not been shown.  Therefore, the criteria for a rating in excess of 50 percent on or after June 29, 2015 have not been met.  38 C.F.R. §§ 4.7, 4.130, DC 9410.

C.  Other Considerations

The Board has considered whether the Veteran's hypertension or psychiatric disorder present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In regards to the Veteran's hypertension, his symptoms are described by the rating criteria as his blood pressure can be easily compared to the criteria and there is a higher rating available for more severe symptoms.  Additionally, the Veteran's symptoms only slightly impacted his employment opportunities by limiting him from safety-sensitive positions.  

With regards to the Veteran's psychiatric disorder, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  Indeed, psychiatric symptoms not specifically mentioned in the rating schedule are to be considered when evaluating psychiatric disorders, as the focus in evaluating such claims is the overall impact a veteran's specific psychiatric symptoms have upon his level of occupational and social functioning.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, the Veteran has never alleged that he is unemployed as a result of his hypertension or psychiatric disorder, or that he could not secure employment because of his disorders.  The Veteran retired in 2010.  During his January 2014 VA examination, the Veteran denied having any work-related difficulties associated with his OSTSRD.  The only mention of a work related issue as to his hypertension in the record is the July 2015 VA examiners opinion that in safety-sensitive positions, hypertension could be a problem because of his variability.  However, the Veteran has never contended, and the evidence does not show, that his disabilities preclude gainful employment.  Further, the very nature of the VA disability system concedes that disabilities will impact employment.  For these reasons, entitlement to a TDIU has not been raised.  












	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a compensable rating for hypertension is denied.

For the period before June 29, 2015, entitlement to an initial rating in excess of 30 percent for other specified trauma-and stress-related disorder is denied.  

For the period after June 29, 2015, entitlement to an initial rating in excess of 50 percent for other specified trauma-and stress-related disorder is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


